Case 1:18-cr-00338-TJK Document 24 Filed 09/16/19 Page 1 of 7

AO 24SB (Rev. 02/18) Judgment in a Criminal Case
Sheet |

UNITED STATES DISTRICT COURT SEP 16 2019

Clerk, U.S District and
Bankruptcy Courts

JUDGMENT IN A CRIMINAL'CASE

 

District of Columbia

UNITED STATES OF AMERICA
Vv.

JEFFREY RAPHIEL CLARK, JR. Case Number: 18-CR-338-1 (TJK)
USM Number: 97353-007

David Walker Bos

Defendant's Allomey

THE DEFENDANT:
M1 pleaded guilty to count(s) 1 of the Indictment filed 11/15/2018

 

LJ pleaded nolo contendere to count(s)
which was accepted by the court.

 

C was found guilty on count(s)
after a plea of not guilty.

 

The defendant ts adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC § 922(g)(3) Unlawful Possession of a Firearm by a Person who is 11/9/2018 4

an Unlawful User of a Controlled Substance

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984,

[J The defendant has been found not guilty on count(s)

WZ] Count(s) 2 is Care dismissed on the motion of the United States,

_, itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

9/13/2019

Date of |)

 

stor of Judgment a a
Timothy J. Kelly, U.S. District Court Judge

Name and Title of Judge

—gigfiq

Datc

  
  

Signare of Judge
g 8

 
Case 1:18-cr-00338-TJK Document 24 Filed 09/16/19 Page 2 of 7

AO 245B (Rev, 02/18) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page _ 2 of
DEFENDANT: JEFFREY RAPHIEL CLARK, JR.
CASE NUMBER: 18-CR-338-1 (TJK)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time Served

C) The court makes the following recommendations to the Bureau of Prisons:

C] The defendant is remanded to the custody of the United States Marshal.

(J) The defendant shall surrender to the United States Marshal for this district:
O at Cl am OO pm. on
C1 as notified by the United States Marshal.

(] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
C1) before 2 p.m. on

L] as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

 

RETURN
I have executed this judgment as follows:
Defendant delivered on sito
at _ , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 1:18-cr-00338-TJK Document 24 Filed 09/16/19 Page 3 of 7

AO 245B (Rev, 02/18) Judgment in a Criminal Case
Sheet 3 —- Supervised Release

Judgment——Page 3 of f
DEFENDANT: JEFFREY RAPHIEL CLARK, JR.
CASE NUMBER: 18-CR-338-1 (TJK)
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
Thirty-six (36) months

MANDATORY CONDITIONS

1, You must not commit another federal, state or local crime.
2, You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
(1 The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4, C1 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. M You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. QO) You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a,student, or were convicted of a qualifying offense. (check if applicable)

7, (J You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:18-cr-00338-TJK Document 24 Filed 09/16/19 Page 4 of 7

AO 245B (Rev, 02/18) Judgment in a Criminal Case

Sheet 3A -- Supervised Release
Judgment--Page 4A of t

DEFENDANT: JEFFREY RAPHIEL CLARK, JR,
CASI NUMBER: 18-CR-338-1 (TJK)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

bo

6.

9.

10.

You must report to the probation office in the federal judicial district where you are authorized lo reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame,

Alter initially reporting to the probation office, you will reccive instructions from the court or the probation officer about how and
when you must report lo the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getling permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer,

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try lo find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer al least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change,

You must nol communicate or interact with someone you know is engaged in criminal activity. If you know somcone has been
convicted ofa felony, you must not knowingly communicate or interact with thal person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours,

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines thal you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm thal you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these conditions. For further information regarding these conditions, see Overview of Prohation and Supervised

Release Conditions, available at: www.uscourts.gov,

Defendant's Signature Dale a
Case 1:18-cr-00338-TJK Document 24 Filed 09/16/19 Page 5 of 7

AO 245B(Rev, 02/18) Judgment in a Criminal Case
Sheet 3D ~- Supervised Release

Judgment—Page 5 of 7
DEFENDANT: JEFFREY RAPHIEL CLARK, JR
CASE NUMBER: 18-CR-338-1 (TJK)

SPECIAL CONDITIONS OF SUPERVISION

Mental Health Treatment - You must participate in a mental health treatment program and follow the rules and regulations
of that program. The probation officer, in consultation with the treatment provider, will supervise your participation in the
program (provider, location, modality, duration, intensity, etc.).

Substance Abuse Treatment -You must participate in an inpatient and/or outpatient substance abuse treatment program
and follow the rules and regulations of that program. The probation officer will supervise your participation in the program
(provider, location, modality, duration, intensity, etc.).

Substance Abuse Testing - You must submit to substance abuse testing to determine if you have used a prohibited
substance. You must not attempt to obstruct or tamper with the testing methods.

Vocational Services Program - You must participate in a vocational services program and follow the rules and regulations
of that program. Such a program may include job readiness training and skills development training.

You shall not possess any firearms.
You shall not reside in any dwelling where firearms are present.
If requested by the FBI, you agree to threat-assessment meetings with the FBI up to four times per year.

Re-entry Progress Hearing ~ Within sixty days of release from incarceration or placement on supervision, you will appear
before the Court for a re-entry progress hearing. Prior to the hearing, the probation officer will submit a report summarizing
your status and compliance with release conditions. If you are supervised by a district outside of the Washington DC
metropolitan area, the United States Probation Office in that district will submit a progress report to the court within 60 days
of the commencement of supervision; upon receipt of the progress report, the Court will determine if your appearance is
required.
Case 1:18-cr-00338-TJK Document 24 Filed 09/16/19 Page 6 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 6 of 7
DEFENDANT: JEFFREY RAPHIEL CLARK, JR.
CASE NUMBER; 18-CR-338-1 (TJK)
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
C] The determination of restitution is deferred until ___» An Amended Judgment in a Criminal Case (40 245C) will be entered

after such determination.
CL] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

Ifthe defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant lo 18 U.S.C. § 3612(g).

(1) The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C] the interest requirement is waived forthe © fine [1] restitution.

CJ the interest requirement for the C) fine OO restitution is modified as follows:

* Justice for Victims of Tra iteking Actof 2015, Pub, L. No. 114-22. ;
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
afler September 13, 1994, but before April 23, 1996,
Case 1:18-cr-00338-TJK Document 24 Filed 09/16/19 Page 7 of 7
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page a of 7
DEFENDANT: JEFFREY RAPHIEL CLARK, JR.
CASE NUMBER: 18-CR-338-1 (TJK)

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penaltics is due as follows:
A ¥ Lump sum payment of $ 1 00.00 due immediately, balance due

[J notlaterthan , or

MM inaccordancewith F}] C, 7 D, 9 E,or MF below; or

 

 

1 ([) Payment to begin immediately (may be combined with Oc, [J D,or OF below); or
C  () Payment in equal (e.g. weekly, monthly, quarterly) installments of $ - over a period of
- fe.g., months or years), to commence (e.g. 30 or 60 days) after the date of this judgment; or
D [Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
_ (e.g., months or years), to commence (e.g. 30 or 60 days) after release from imprisonment to a

term of supervision; or

i (] Payment during the term of supervised release will commence within (e.g. 30 or 60 days) afler release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

| ¥) Special instructions regarding the payment of criminal monetary penalties:
The financial obligations are immediately payable to the Clerk of the Court for the U.S. District Court, 333

Constitution Ave NW, Washington, DC 20001. Within 30 days of any change of address, you shall notify the Clerk
of the Court of the change until such time as the financial obligation is paid in full.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

oO Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

(J The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
